EXHIBIT 10.24

3M COMPENSATION PLAN FOR NONEMPLOYEE DIRECTORS

Article 1


GENERAL PROVISIONS

1.1. Objective.    It is the intent of 3M Company (“3M”) to provide a
compensation program that will attract and retain highly qualified individuals
to serve as nonemployee members of 3M’s Board of Directors (the “Board”).  This
program will be called the “3M Compensation Plan for Nonemployee Directors” (the
“Plan”).  This amendment and restatement of the Plan is effective January 1,
2019 (the “Effective Date”). 

1.2. Components of Compensation.  Each nonemployee member of the Board (each, a
“Nonemployee Director”) will be eligible to receive a base annual retainer, one
or more additional annual retainers for service as chair of one or more Board
committees, an additional annual retainer for service as the lead independent
director, and other fees.  All retainers and other fees provided to the
Nonemployee Directors will be paid at such times, in such amounts and subject to
such terms and conditions set forth in this Plan and as the Board may determine
to be appropriate, subject to any limitations set forth from time to time in the
3M Company 2016 Long-Term Incentive Plan or any successor thereto (the “LTIP”).

For purposes of the Plan, the term “Annual Stock Retainer” refers to the portion
of the retainers and other fees that the Board determines will be paid only in
shares of the Company’s common stock (“Shares”), deferred stock units (“DSUs”)
or a combination of Shares and DSUs and the term “Annual Cash Retainer” refers
to all other retainers and fees.

1.3. Conversion of Amounts to Shares/DSUs.  Unless otherwise specified by the
Board or set forth herein, the number of Shares or DSUs to be issued,
transferred or credited on any given date in respect of a cash-based amount will
be determined by dividing (a) such amount (as converted into U.S. dollars, if
necessary, on such basis as may reasonably be determined by the Company in its
discretion) by (b) the closing sales price (rounded to the nearest cent) for a
Share as quoted on the New York Stock Exchange for the last trading day
immediately preceding the initial payment date determined in accordance with the
terms of the Plan (i.e., without regard to any delay for administrative
convenience), rounded up to the nearest thousandth of a share or DSU, as
applicable. 

1.4. Vesting; Restrictions.  Except as set forth in Section 3.5, as required by
applicable law or as otherwise specified by the Board, (i) DSUs awarded in
accordance with the terms of the Plan as payment for services rendered as a
Nonemployee Director will be fully vested, and (ii) Shares issued or transferred
in accordance with the terms of the Plan as payment for services rendered as a
Nonemployee Director will be fully vested and unrestricted Shares.

1.5. Administration.  The Plan is administered by the Compensation Committee
(the “Committee”) of the Board.  The Committee has the authority to take all
actions and make all determinations under the Plan, to interpret the Plan and to
adopt, amend and repeal Plan administrative rules, guidelines and practices as
it deems advisable.  The Committee may correct defects and ambiguities, supply
omissions, reconcile inconsistencies in the Plan and make all other
determinations that that it deems necessary or appropriate to administer the
Plan.  The Committee’s determinations under the Plan are in its sole discretion
and will be final and binding on all persons having or claiming any interest in
the Plan or any award.





--------------------------------------------------------------------------------

 



Article 2


ANNUAL CASH RETAINER

2.1. General.  This Article 2 applies to the Annual Cash Retainer.

2.2. Medium of Payment.  Unless otherwise determined by the Board, the Annual
Cash Retainer will be paid in cash or such other medium as may be selected by
the Nonemployee Director in accordance with Section 4.1.

2.3. Timing of Payment.  The Annual Cash Retainer will be paid (or credited to
the Nonemployee Director’s memorandum account) in arrears in four equal
installments, on or as soon as administratively practicable following the third
trading day after the issuance of the quarterly earnings press release for the
calendar quarter in which such fees were earned, unless otherwise specified by
the Board.  For example, if the quarterly earnings press release for the first
quarter of calendar year 2019, is issued on April 24, 2019, the portion of the
Annual Cash Retainer earned during the first quarter of calendar year 2019
generally would be paid on or about April 29, 2019.

2.4. Proration for New or Departing Directors; Special Appointments.   The
Annual Cash Retainer for a new or departing Nonemployee Director will be
prorated based on the number of days within the calendar quarter during which a
participant serves as a Nonemployee Director.   For avoidance of doubt,
additional cash retainers or fees for service pursuant to a special appointment
(e.g., Chair of the Board or one or more Board committees, lead independent
Director) constituting part of the Annual Cash Retainer will be prorated
separately based on the number of days within the calendar quarter during which
a participant serves in the role for which such fees are provided. 

Article 3


ANNUAL STOCK RETAINER

3.1. In General.  This Article 3 applies to the Annual Stock Retainer. 

3.2. Medium of Payment.  Unless otherwise determined by the Board, the Annual
Stock Retainer will be paid in DSUs settled in a single lump sum in the first
year following the recipient’s Separation from Service (as defined in Section
4.5(a) below) or such other medium as may be selected by the Nonemployee
Director in accordance with Section 4.1.

3.3. Timing of Payment.  The Annual Stock Retainer will be paid (or credited to
the Nonemployee Director’s memorandum account) in a single lump sum on or as
soon as reasonably practicable after the date of the annual meeting of the
Company’s stockholders (or the date of an individual’s appointment or election
to serve as a Nonemployee Director, if later), or at such other time as may be
determined by the Board.

3.4. Proration for New Directors.   The initial Annual Stock Retainer for an
individual whose appointment or election to serve as a Nonemployee Director
becomes effective on a date other than the date of an annual meeting of the
Company’s stockholders will be prorated by multiplying the full amount of the
Annual Stock Retainer that otherwise would have been payable to such individual
(assuming that he or she had been elected to serve as a Nonemployee Director at
the Annual Meeting of the Company’s stockholders immediately preceding his or
her appointment or election) by a fraction, the numerator of which is the sum of
(a) three hundred and sixty-five (365)

2

--------------------------------------------------------------------------------

 



minus (b) the number of calendar days since the most recent annual meeting at
which one or more members of the Board stood for re-election and the denominator
of which is three hundred and sixty-five (365).

3.5. Holding Period.  Shares acquired on or after October 1, 2007, as part of
the Annual Stock Retainer shall not be sold, exchanged, or otherwise disposed of
on or before the date that the participant ceases to be a member of the Board.

Article 4


ALTERNATIVE FORMS OF PAYMENT

4.1. Payment Elections. 

(a) Continuing Directors.  Unless otherwise determined by the Board, each
Nonemployee Director may elect, by written notice signed and delivered to 3M
prior to the beginning of each calendar year, to receive all or a portion of his
or her Annual Cash Retainer for the following calendar year in (a) cash,
(b) Shares, (c) deferred cash pursuant to Section 4.3 (“Deferred Cash”) or
(d) DSUs pursuant to Section 4.4, and may elect to receive all or a portion of
his or her Annual Stock Retainer (as defined below) in the form of (a) Shares or
(b) DSUs pursuant to Section 4.4.  A Nonemployee Director may revoke an election
prior to the beginning of the calendar year for which it applies.  A Nonemployee
Director may make a separate payment election for each calendar year. 

(b) New Directors.  Unless otherwise determined by the Board, a Nonemployee
Director initially elected or appointed to the Board after the beginning of a
calendar year may elect, by written notice to 3M delivered not later than 30
days after such Nonemployee Director’s term begins, to receive payment in an
alternative form made available to continuing Nonemployee Directors in
accordance with Section 4.1(a) above but only with respect to unpaid amounts
earned during the portion of the calendar year  following the date on which the
election becomes effective and irrevocable (e.g., the portion of the Annual Cash
Retainer attributable to service as a Nonemployee Director after such date, as
determined in a manner consistent with Section 2.4).  Unless the terms of the
payment election provide otherwise, the Nonemployee Director will have the right
to revoke an election made under this Section 4.1(b) until the end of the last
day permitted for making such an election.  Such Nonemployee Director’s ability
to elect alternative forms and time of payment under this Plan for succeeding
years will be on the same basis as for other Nonemployee Directors.

4.2. Duration of Payment Elections.

(a) General Rule.  An election under Section 4.1(a) above will remain in effect
for the duration of the calendar year that next follows 3M’s receipt of such
election.

(b) Initial Election.  An election under Section 4.1(b) above will remain in
effect for the portion of the calendar year remaining after the election becomes
effective and irrevocable.

4.3. Deferred Cash.  For each Nonemployee Director who receives all or a portion
of his or her Annual Cash Retainer in the form of Deferred Cash, 3M will
establish a memorandum account and will credit such memorandum account for
amounts of Deferred Cash earned. Such   amounts will be credited as of the
date(s) on which they otherwise would be paid in cash pursuant to Section 2.3
absent a deferral election.  A separate memorandum account will be established
for each calendar year.

(a) Accrual of Interest.  Interest will accrue on each memorandum account from
the date on which amounts are credited to the memorandum account through the
date immediately preceding the date of any distribution.

(b) Compounding.  Interest will be compounded on the last day of each calendar
quarter.



3

--------------------------------------------------------------------------------

 



(c) Notional Interest Rate.  Interest will be calculated at a rate equal to one
hundred twenty percent (120%) of the long-term applicable federal rate, assuming
compounding on a quarterly basis, in effect for the first month of the relevant
calendar quarter (determined under section 1274(d) of the Internal Revenue Code
and the Treasury Regulations thereunder) or such other reasonable rate of
interest (determined in accordance with Section 31.3121(v)(2)-1(d)(2)(i)(C) of
the Treasury Regulations) as may be specified by the Board.

(d) Distributions.  Distribution from the Deferred Cash memorandum account will
be made in cash at the time or times determined in accordance with Section 4.5
below.

4.4. Deferred Stock Units.  For each Nonemployee Director who receives all or a
portion of his or her Annual Cash Retainer or Annual Stock Retainer in the form
of DSUs, 3M will establish a memorandum account and will credit such memorandum
account with the DSUs earned.  Each DSU represents the right to receive one
share of the Company’s common stock.  A separate memorandum account will be
established for each calendar year.

(a) Crediting of DSUs.  DSUs will be credited to a Nonemployee Director’s
memorandum account as of the same date that payment otherwise would be made
pursuant to Section 2.3 or Section 3.3, as applicable, if paid currently.

(b) Number of DSUs Credited.  The number of DSUs credited to a Nonemployee
Director’s memorandum account will be determined as follows:

(i) with respect to DSUs credited to a Nonemployee Director’s memorandum account
in respect of any retainers and fees earned that otherwise would be payable in
Shares, the number of DSUs credited will equal the number of Shares that
otherwise would have been issued or transferred to the Nonemployee Director.

(ii) with respect to DSUs credited to a Nonemployee Director’s memorandum
account in respect of any retainers and fees earned that otherwise would be
payable in cash, the number of DSUs credited will be determined in accordance
with Section 1.3.

(c) Voting and Dividends.  A Nonemployee Director will not have any right to
vote or receive dividends with respect to any Shares underlying the DSUs
credited to his or her account unless and until he or she becomes the record
holder of such Shares.

(d) Dividend Equivalents.  For each ordinary cash dividend paid on the shares of
the Company’s common stock, each Nonemployee Director’s memorandum account will
be credited with an additional number of DSUs on the applicable dividend payment
date for such ordinary cash dividend.  Unless otherwise determined by the Board,
the number of additional DSUs to be credited will be calculated in accordance
with Section 1.3 based on the aggregate amount of the dividends otherwise
payable on the aggregate number of Shares underlying the DSUs credited to the
Nonemployee Director’s memorandum account on the applicable dividend record
date.

(e) Adjustments.  The number of DSUs credited to each Nonemployee Director’s
memorandum account will be subject to adjustment from time to time for
extraordinary dividends, stock splits, stock dividends, mergers, consolidations,
etc., as set forth in the LTIP. 

(f) Distributions. DSUs will be settled in Shares equal to the number of common
stock equivalents credited to such memorandum account at the time or times set
forth in Section 4.5 below. 

4.5. Timing of Payment of Deferred Cash and DSUs

(a) Payment Terms.  If timely elected by the Nonemployee Director, distribution
of the Nonemployee Director’s memorandum account(s) will be as follows:



4

--------------------------------------------------------------------------------

 



(i) a single lump sum on the first business day of January during the first or
second calendar year, as elected by the Nonemployee Director, following the
calendar year in which the Nonemployee Director’s Separation from Service
occurs; or

(ii) three, five, or ten annual installments, as elected by the Nonemployee
Director, payable on the first business day of January in each of the first
three, five, or ten years, as applicable, following the calendar year in which
the Nonemployee Director’s Separation from Service occurs;

For purposes of Section 4.5(a)(ii) above, the amount of each installment payment
with respect to a memorandum account will be determined by dividing the value of
such account as of the immediately preceding December 31 by the number of
installment payments remaining to be paid. 

For purposes of this Plan, “Separation from Service” means a complete severance
of a director’s relationship as a Director of 3M and all affiliates, if any, and
as an independent contractor to 3M and all affiliates, if any, for any
reason.  A Nonemployee Director may have a Separation from Service upon his or
her resignation as a member of the Board even if the Nonemployee Director then
becomes an officer or other employee of 3M or an affiliate.  Separation from
Service will in all respects be construed to have a meaning consistent with the
term “separation from service” as used and defined in Section 409A.

(a) Existing Deferral Elections; Pre-2005 Deferrals.  Amounts deferred under the
Plan prior to the Effective Date will be paid in accordance with such prior
deferral elections.  In addition, amounts earned and deferred in years ending
before January 1, 2005, remain subject to the rules on distributions set forth
in Section D.1 of Part IV of the Plan, as in effect immediately prior to
adoption of this amendment and restatement.

Article 5


MISCELLANEOUS

5.1. Source of Shares and DSUs.  All retainers and other fees payable pursuant
to this Plan in the form of Shares or DSUs will be awarded under the LTIP,
subject to all of the terms and conditions of the LTIP and any applicable award
agreement.  To the extent the number of Shares available under the LTIP is not
sufficient to satisfy one or more awards hereunder, awards of Shares and DSUs
pursuant to this Plan will be reduced on a pro rata basis and the amount of such
reduction will instead be paid in the form of cash or Deferred Cash,
respectively.

5.2. Delegation.  To the extent applicable laws permit, the Board or the
Committee may delegate any or all of its powers under the Plan to one or more
committees or officers of 3M or any of its subsidiaries.  Any delegation
hereunder shall be subject to the restrictions and limits that the Board or
Committee specifies at the time of such delegation or that are otherwise
included in the applicable organizational documents of 3M, and the Board or
Committee, as applicable, may at any time rescind the authority so delegated or
appoint a new delegatee.  At all times, the delegatee appointed under this
Section 5.2 shall serve in such capacity at the pleasure of the Board or the
Committee, as applicable, and the Board or Committee may abolish any committee
to which authority has been delegated at any time and re-vest in itself any
previously delegated authority.

5.3. Death of Participant.  If a participant dies prior to payment in full of
all amounts due under the Plan, the balance of the amount due will be payable to
the participant’s estate in full as soon as possible following the participant’s
death; provided that, if an effective beneficiary designation is in effect for
such participant, the balance of the amount due will instead be payable to the
participant’s beneficiary in full as soon as administratively practicable
following the participant’s death in accordance with the limitations of Section
409A.

5.4. Unfunded Obligations.  The amounts to be paid to Nonemployee Directors
under the Plan are unfunded obligations of 3M.  3M is not required to segregate
any monies or other assets from its general funds with respect to these
obligations. Nonemployee Directors will not have any preference or security
interest in any assets of 3M other than as a general unsecured creditor.



5

--------------------------------------------------------------------------------

 



5.5. No Right to Continued Board Membership.  Neither the Plan nor any
compensation paid hereunder will confer on any Nonemployee Director the right to
continue to serve as a member of the Board or in any other capacity.

5.6. Nonassignment.  Any and all rights of a Nonemployee Director respecting
payments under this Plan may not be assigned, transferred, pledged or encumbered
in any manner, other than by will or the laws of descent and distribution, and
any attempt to do so will be void.

5.7. Notices to 3M.   Unless otherwise notified, all notices under this Plan
will be sent in writing to 3M, attention the Secretary.  All correspondence to
the participants will be sent to the address which is furnished to the Secretary
by each Nonemployee Director in writing.

5.8. Successors and Assigns.  The Plan will be binding on 3M and its successors
and assigns.

5.9. Fractional Shares.  Fractional Shares and DSUs may be issued under the
Plan. 

5.10. Termination and Amendment. The Board or the Committee may amend, suspend
or terminate the Plan at any time and from time to time. Notwithstanding the
foregoing, no amendment or termination of the Plan may impair the right of a
Nonemployee Director to receive any amounts accrued hereunder prior to the
effective date of such amendment or termination.

5.11. Compliance with Law.  The obligations of 3M with respect to payments under
the Plan are subject to compliance with all applicable laws and regulations,
including all applicable tax withholding obligations. 

5.12. Applicable Law. The law of the State of Delaware will govern all questions
concerning the construction, validity and interpretation of the Plan, without
regard to such state’s conflict of law rules.

5.13. Section 409A. Payments under the Plan made as deferred cash or DSUs are
intended to comply with the requirements of Section 409A and the Plan will be
interpreted accordingly.   Payments in the form of current cash and Shares are
intended to be exempt from Section 409A pursuant to the exemption for short-term
deferrals under Treasury Regulation Section 1.409A-1(b)(4).  Notwithstanding the
foregoing, 3M makes no representations or covenants that any compensation paid
or awarded under the Plan will comply with Section 409A or an exemption
therefrom.

5.14. Severability. If any provision of the Plan will for any reason be held to
be invalid or unenforceable, such invalidity or unenforceability will not affect
any other provision hereof, and the Plan will be construed as if such invalid or
unenforceable provision were omitted.

6

--------------------------------------------------------------------------------